Citation Nr: 1021559	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  08-38 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Education Center in the 
Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an effective date earlier than October [redacted], 
2007 for Dependents' Educational Assistance (DEA) benefits 
under 38 U.S.C. Chapter 35. 


ATTORNEY FOR THE BOARD

T. Wishard


INTRODUCTION

The Veteran had active military service from April 1966 to 
March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2008 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Oakland, California.  


FINDINGS OF FACT

1.  The appellant is the Veteran's daughter.

2.  The Veteran died on October [redacted], 2007 from his service-
connected post operative squamous cell carcinoma of the right 
upper lobe.

3.  At the time of his death, the Veteran's post-operative 
squamous cell carcinoma of the right upper lobe was rated as 
100 percent disabling. 

4.  The Veteran's 100 percent disability rating for post-
operative squamous cell carcinoma of the right upper lobe was 
not permanent at the time of his death.

5.  By a rating decision dated in February 2008, VA granted 
service connection for the cause of the Veteran death. 


CONCLUSION OF LAW

The criteria for entitlement to an effective date earlier 
than October [redacted], 2007 for DEA benefits under 38 U.S.C. 
Chapter 35 have not been met. 38 U.S.C.A. §§ 3500, 
3501(a)(1)(A) (West 2002). 38 C.F.R. §§ 21.3021(a)-(b) 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) outlines 
procedural assistance VA must provide to claimants in certain 
cases.  If the VCAA is applicable, the Board must ensure that 
the required notice and assistance provisions of the law have 
been properly applied.  There are some claims, however, to 
which VCAA does not apply.  Livesay v. Principi, 15 Vet. App. 
165, 178 (2001).

Specifically, the VCAA has been held not to apply to claims 
that, as in this case, turn on statutory interpretation.  
Smith v. Gober, 14 Vet. App. 227, 231-2 (2000).  Thus, 
because the law as mandated by statute, and not the evidence, 
is dispositive of this appeal, the VCAA is inapplicable.  
Mason v. Principi, 16 Vet. App. 129 (2002); see also Sabonis 
v. Brown, 6 Vet. App. 426, 429-30 (1994) (where application 
of the law to the facts is dispositive, the appeal must be 
terminated because there is no entitlement under the law to 
the benefit sought.)  As such, no further action is required.  

Legal criteria

Under Chapter 35, Title 38, of the United States Code, DEA 
benefits are available for those claimants whose education 
would be impeded or interrupted by reasons of disability or 
death of a parent that is related to military service.  For 
purposes of determining who is an "eligible person" for 
Chapter 35 benefits, a claimant who is the child of a veteran 
will be deemed eligible if the parent has died of a service- 
connected disability, or has a total disability permanent in 
nature resulting from a service-connected disability, or who 
died while a disability so evaluated was in existence. See 38 
U.S.C.A. §§ 3500, 3501(a)(1)(A) (West 2002). See also 38 
C.F.R. §§ 21.3021(a)-(b) (2009).

The commencement date for an eligible child to use DEA 
benefits generally is his/her 18th birthday or the date of 
his/her successful completion of secondary schooling, 
whichever is the earlier date, and the period of eligibility 
continues until age 26. 38 U.S.C.A. § 3512(a) (West 2002); 38 
C.F.R. § 21.3041(a) (2009).  During the time period of 
eligibility, the child is entitled to educational assistance 
not to exceed 45 months, or the equivalent thereof in part- 
time training. 38 C.F.R. §§ 21.3020(b), 21.3044(a) (2009).  
The applicable regulations further provide that an individual 
must file a formal claim for educational assistance for 
pursuit of a program of education. 38 C.F.R. § 21.1030 
(2009).  As a general matter, the date of claim is considered 
that on which a valid claim or application is considered to 
have been filed with VA, based upon either the date of a 
formal claim received at VA, or if an informal claim has been 
filed, and a formal claim is then received within one-year of 
the date VA requested it, the date VA received the informal 
claim will be determinative.  38 C.F.R. § 21.1029(b) (2009).

The assignment of an effective date for Chapter 35 
educational assistance benefits shall, to the extent 
feasible, correspond to effective dates relating to awards of 
disability compensation. 38 U.S.C.A. 5113(a) (West 2002).

Additionally, the effective date for the commencing date of 
an award of Chapter 35 benefits will be determined based on 
the latest of the following dates: the beginning date of 
eligibility as determined by the applicable regulation (in 
this case, 38 C.F.R. § 21.3041 pertaining to benefits for 
children of service members); one-year prior to the date of 
claim (as determined pursuant to 38 C.F.R. § 21.1029, as 
explained above); the date certified by the educational 
institution; or the effective date of the course approval, 
or, one year before the VA receives the approval notice, 
whichever is later. 38 C.F.R. § 21.4131(d) (2009).

When determining the effective date of an award under Chapter 
35, VA also has the discretion to consider the individual's 
application as having been filed on his/her prescribed 
eligibility date, even if that date is more than one year 
before the date of the initial rating decision. 38 U.S.C.A. § 
5113 (West 2002).  The criteria for an earlier effective date 
is as follows: the claimant is an eligible person who (A) 
submits to the Secretary of VA an original application for 
DEA benefits within one-year of the date the Secretary makes 
the rating decision; (B) claims such educational assistance 
for pursuit of an approved program of education during a 
period preceding the one year period ending on the date on 
which the application was received; and (C) would have been 
entitled to such educational assistance for such course 
pursuit if the individual had submitted an application on his 
or her eligibility date.

It is further noted, however, that pursuant to 38 C.F.R. § 
21.3041(i) (2009), the dependent child must elect the 
beginning date of their period of eligibility.  38 C.F.R. § 
21.3041(i)(2) further states: [i]f the child does not elect a 
beginning date within 60 days of VA's written notice 
informing him or her of the right to elect a beginning date, 
the period of eligibility beginning date will be whichever of 
the following applies - (i)  The date of the VA's decision 
that the veteran has a P&T disability; or (ii) The date of 
the VA's decision that the veteran's death is service-
connected. 

Analysis

The appellant is the deceased Veteran's daughter.  In her 
capacity as an eligible child for DEA benefits, she contests 
the beginning date of October [redacted], 2007, which the RO assigned 
as the earliest date of use of this award.  (The Board notes 
that May 2008 VA correspondence reflects a beginning date of 
October [redacted], 2007; however, subsequent correspondence reflects 
a beginning date of October [redacted], 2007, the date the Veteran 
died).  In May 2008, the RO informed the appellant that it 
had granted basic eligibility for DEA benefits.  It further 
informed the appellant that the beginning date of her 
eligibility period would be either October [redacted][sic], 2007 
(the date that her father died) or February 12, 2008 (the day 
before the date of the VA's decision that her father died 
from a service-connected cause), or any date between those 
two dates.  

Historically, the Veteran was service-connected for post-
operative squamous cell carcinoma of the right lobe, 
effective from April 27, 2006.  In a June 2007 rating 
decision, the RO continued a 100 percent evaluation for the 
Veteran's service-connected post-operative squamous cell 
carcinoma.  In that decision, the RO noted that the rating 
was not considered permanent and was subject to a future 
review examination because there was the likelihood of 
improvement.  The RO also noted that another VA examination 
would be required in approximately September 2007 to 
determine the status of the cancer.  In the same June 2007 
decision, the RO also denied DEA benefits because the 
evidence did not reflect that the Veteran had a total 
service-connected disability which was permanent in nature.  
The Veteran did not appeal the June 2007 decision.

The Veteran died in October 2007.  In May 2008, the appellant 
applied for DEA benefits.  DEA benefits were granted to the 
appellant because the Veteran died from a service-connected 
disability.  The appellant avers that her father should be 
considered to have been permanently and totally disabled on 
April 27, 2006, and that she should be entitled to DEA 
benefits on that basis.  Under the appellant's theory, her 
earliest eligibility date should be April 27, 2006, the 
effective date assigned for his service-connected squamous 
cell carcinoma.  

The Board notes that the issue before the Board is not 
whether the Veteran should have been rated as permanently and 
totally disabled at the time of his death; the issue is 
whether the appellant is entitled to an earlier eligibility 
date for DEA benefits under the law.  

Upon reviewing the appellant's claim and the applicable laws 
and regulations, the Board must affirm the effective date 
assigned by the RO.  The evidence for consideration is not in 
dispute.  The evidence of record clearly reflects that the 
Veteran was not rated as permanently totally disabled at the 
time of his death.  Although the Veteran unfortunately died 
prior to a VA examination, such a fact does not change his 
rating at the time of his death.  The June 2007 RO decision, 
which continued his temporary total disability was still in 
effect at the time of his death.  The Board is not free to 
change the facts of the claim.  Chapter 35 does not authorize 
education benefits based on a date on which a Veteran 
theoretically might have become entitled to an award of 
permanent and total service-connected disability.  Rather, 
only the assigned effective date of such an award may be 
considered.

While the Board is sympathetic to the appellant, the laws and 
regulations governing the assignment of eligibility dates for 
DEA benefits, are binding in determining the outcome of this 
matter. 38 U.S.C.A. § 7104(c) (West 2002).  The Board notes 
that the appellant's arguments essentially constitute a 
theory of equitable relief.  The Board, however, is without 
authority to grant this claim on an equitable basis and 
instead is constrained to follow the specific provisions of 
law. See Taylor v. West, 11 Vet. App. 436, 440-41 (1998); 
Harvey v. Brown, 6 Vet. App. 416, 425 (1994).  Where there is 
no entitlement under the law to the benefit sought, the 
appeal must be denied. See Sabonis v. Brown, 6 Vet. App. 426 
(1994).  


ORDER

Entitlement to an effective date earlier than October [redacted], 
2007 for Dependents' Educational Assistance (DEA) benefits 
under 38 U.S.C. Chapter 35 is denied. 



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


